          Case 2:18-cv-00862-MMD-NJK Document 163 Filed 08/13/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
                              UNITED STATES DISTRICT COURT
 8
                                     DISTRICT OF NEVADA
 9
10   LINKSMART WIRELESS TECHNOLOGY,
     LLC,                                              Case No.: 2:18-cv-00862-MMD-NJK
11
            Plaintiff(s),                                             Order
12
     v.                                                       [Docket Nos. 161, 162]
13
     CAESARS ENTERTAINMENT
14   CORPORATION,
15          Defendant(s).
16         Pending before the Court are a motion to extend and a motion to seal. Docket Nos. 161,
17 162. Any responses must be filed by August 17, 2020, and any replies must be filed by August
18 19, 2020.
19         IT IS SO ORDERED.
20         Dated: August 13, 2020
21                                                           ______________________________
                                                             Nancy J. Koppe
22                                                           United States Magistrate Judge
23
24
25
26
27
28

                                                 1
